de GRAFFENRIED, J.
This is an original application to this court for a writ of mandamus addressed to the chancery court of Jefferson county ordering said court to vacate an order of said court setting aside the verdict of a jury.
The facts, in short, are the following: An instrument, purporting to- be the last will and testament of W. R. O’Rourke was duly probated in the probate court of Jefferson county, Ala. Within' a year after that period a bill of complaint was, under the provisions of section 6207 of the Code of 1907, filed in the chancery court of Jefferson county to contest the validity of the will. When the bill was filed a trial of the issue devisavit vel non by a jury was regularly demanded. The chancery court made an order that this issne should be tried by a jury in a court of law, which was done. The jury which tried the issue in the law court returned a verdict invalidating the will. During the progress of the trial in the law court the respondents to the bill reserved a bill of exceptions wherein they set forth the *653particulars in which they felt themselves injured by the' rulings had upon that trial. This bill of exceptions was filed in the chancery court, and was made the basis, by the respondents, of a motion filed in the chancery court to award them a new trial. The chancellor granted the motion for a new trial, and this proceeding is had for the purpose of requiring the chancellor to vacate, the order granting the new trial and to render a decree following the verdict invalidating the will. The sole question, then, is: Did the chancellor have the power to set aside the verdict and order another trial of the issue devisavit vel non by a jury? This question has never been determined by this court, and is not free from difficulty.
1. It is, of course, a familiar proposition that on doubtful or controverted issues of fact the chancellor, without regard to any of our statutes, may, in his discretion, call for the verdict of a jury. In such case he may himself impanel the jury or he may certify the questions about which there is doubt or conflict to a law court to be tried by a jury.—Adams v. Munter & Bro., 74 Ala. 338.
In all such cases, undoubtedly, the proper practice is for the aggrieved party to have the particular wherein he supposes himself injured on the trial in the law court certified by the presiding judge of such law court to the chancery court and to make “that certificate, or the certified exceptions, the basis of a motion for relief before the chancellor.”—Adams v. Munter & Bro., supra.
In such a case the chancellor certainly has the power to set aside the verdict of the jury and to order a new trial of the issues.—Adams v. Munter & Bro., supra.
If either party is dissatisfied with the verdict, an application should be made for a new trial, “not to the -court in which the issue is tried, but the court of chan*654eery in which the cause is pending.”—Alexander v. Alexander, 5 Ala. 517.
2. When the validity of a will is contested in chancery under the provisions of section 6207 of the Code of 1907, then, under the construction which this court has placed upon section 6209 of said Code, a trial by jury, upon seasonable demand of either of the parties for a trial of the issue devisavit vel non by a jury, becomes a matter of right.—Mathews v. Forniss, 91 Ala. 157, 8 South. 661; McCutchen v. Loggins, 109 Ala. 457, 19 South. 810.
In such a case the chancellor, as in all other cases in which he submits an issue of fact to- the determination of a jury, may impanel a jury and have the issue determined in his own court, or he may direct the issue to be tried by a jury in a court of law. — Code, 1907, § 6209.
It would seem, therefore, that the same rules of procedure must govern every case in which the trial by jury is had of doubtful or controverted issues of fact arising in a suit in chancery regardless of the qfiestion as to whether the chancellor has a discretion as to- ordering a jury trial or whether he is without discretion in so- ordering it. Our statutes on the subject now under consideration were adopted in the light of the above rules of chancery governing the trial by jury of disputed and doubtful issues of fact, and in the light of those rules those statutes must be construed. In so- far as the law court in which, under the direction of the chancery court, the. issue devisavit vel non is tried is concerned, we find nothing in any of our statutes which confers upon it any power whatever as to- granting of a new trial, nor do we find that any of our statutes have conferred upon a law court trying such an issue any more authority or power over a verdict rendered upon such an issue than it possesses over any other verdict render*655ed by one of its juries upon any other question of disputed fact certified to it for trial by a court of chancery. “If either party is dissatisfied with the verdict an application [for a new trial] should be made, not to the court in which the issue is triedj but to' the court of chancery in which the cause is pending,” was a general rule governing all jury trials of issue of fact in chancery cases long before any of our statutes on the subject now under consideration were enacted, and we see no' way of escaping the proposition that, in the instant case,, the application for a new trial was properly made to the chancery court, and that it is certainly within the power of the chancery court to award new trial in such cases.—Alexander v. Alexander, supra, and cases therein cited.
3. In the present case the order of the chancellor setting aside the verdict and ordering a new trial was an interlocutory order, and his action in the premises certainly at this stage of the proceedings presents nothing to us for review. When a final decree is rendered in the cause the bill of exceptions upon which the chancellor awarded the new trial will form a part of tho record, and, if an appeal is then taken from such final decree, the question Avill then be presented to this court as to whether this court has jurisdiction to review tho ruling of the chancellor in that regard.—Alexander v. Alexander, supra.
It does not follow that one who is entitled to a trial by jury as a matter of right is entitled to appeal from an order setting aside the verdict of a jury in his favor.—Selby Iron Co. v. Cobb & Lewis, 55 Ala. 636.
The appeals which are entertained by this court from orders granting or refusing to grant new trials in civil cases in actions at law are of statutory creation.—Johnson v. State, 87 Ala. 39, 6 South. 400.
*656Of coure, when the issue devisavit vel non is tried by a jury and the verdict of the jury is made the basis of a final decree of the chancery court, then this court, upon appeal from such' decree, will consider any exceptions which were properly reserved by bill of exceptions during the trial of the issue by the jury.—Mathews v. Forniss, supra; McCutchen v. Loggins, supra.
4. A simple illustration will, we think, make plain the integrity of the above conclusions: Suppose, when the bill in the instant case was filed, no demand for a trial of the issue devisavit vel non had been, within the time prescribed by law, made by either party. In that event, while a trial by jury of the issue devisavit vel non would not have been a matter of right in either party, nevertheless the chancellor, by virtue of the power inherent in the chancery court, could have ordered a trial by jury of this very issue a/nd in the identical court in %ohich it wa<s, m fact, tried. In that event beyond doubt the chancellor and the chancellor only, would have possessed the power tó set aside the verdict and order a new trial.—Alexander v. Alexander, supra; Adams v. Munter & Bro., supra. Certainly the mere fact that the jury trial, because it was seasonably demanded, rested in the party demanding it as matter of right, instead of in the discretion of the chancellor, cannot alter the procedure necessary to a proper and legal ascertainment by a jury of the issue. Under the system of -English jurisprudence the right to set aside the verdict of a jury in all civil matters has always resided somewhere. The power to set aside the verdict of a jury called upon to try a controverted and doubtful issue of fact certified by a chancellor to a law court for trial never did reside in the judge of the law court, but always resided in the chancellor before whom the cause was pending.—Alexander v. Alexander, supra.
*657Our statutes, as already stated, give our law judge no more authority over the verdict of a jury trying the issue “devisavit vel non” when certified by a chancellor for trial by a jury than over the verdict of a jury which may try any other controverted and doubtful issue of fact properly certified by a chancellor for trial, and the conclusion seems to be irresistible that the chancellor, and the chancellor only, may, when the question is brought properly before him, set aside the verdict of a jury which has upon his certification to a law court tried the issue devisavit vel non, whether that jury trial was or was not a matter of right in the parties to the cause.—Alexander, v. Alexander, supra; Daniells, Chancery Practice (6th Am. Ed.) pp. 1120-1135.
5. It sometimes happens that a court of chancery directs a suit at law, as for instance an action of ejectment, to be brought and tried. In such a case the court of law has power to render judgment and thus settle all the issues involved in the case so brought. In such a case the court of law is the proper forum to pass upon the question as to whether the verdict of the jury' shall or shall not be set aside. This is never true, however, where an issue — as in this case — is sent to a law court for trial.—Daniells, Chancery Practice (6th Am. Ed.) p. 1135, n. 10.
6. It follows from what we have above said that, in our opinion, the petitioner is not entitled to the writ of mandamus prayed for, and the petition is dimissed.
Mandamus denied, and petition dismissed.
Anderson, C. J., and McClellan and Sayre. -TJ. concur.